Exhibit 10.20

LOGO [g64465img001.jpg]

2151 River Plaza Drive, Suite 200

Sacramento, CA 95833

July 7, 2006

HAND-DELIVERED

Peter T. Koulouris

 

Re: Notice of Termination of Employment

Dear Peter:

We are in receipt of your resignation letter dated July 7, 2006. The purpose of
this letter is to advise you that your termination of employment will be treated
by Digital Music Group, Inc. (“DMGI) as a “Without Cause” termination under your
Employment Agreement dated September 13, 2005 (the “Employment Agreement”) and
under your Restricted Stock Purchase Agreement dated August 26, 2005, and that
such termination therefore shall be effective August 6, 2006.

On the effective date of your termination, you will be provided with:

 

  1. Your final paycheck(s) representing your earned wages through the effective
date of termination and any accrued and unused vacation;

 

  2. A Notice to Employee as to Change in Relationship pursuant to California
Unemployment Insurance Code section 1089;

 

  3. EDD Form DE 2320: California Unemployment Insurance Pamphlet; and

 

  4. HIPP Notice regarding state assistance with health insurance premiums for
certain individuals.

On the effective date of your termination, DMGI requires that you be in full
compliance with the termination provisions of the Employment Agreement, and that
you deliver to DMGI the signed Termination Certification as required under the
Employment Agreement (Exhibit C to the Employment Agreement). If, in DMGI’s
opinion, you are not complying with such termination provisions or you do not
deliver the required Termination Certificate, DMGI reserves the right to revoke
this letter and commence actions to characterize your termination as “For Cause”
under the Employment Agreement and under the Restricted Stock Purchase Agreement
referred to below.

Pursuant to Section 8.2 of the Employment Agreement, from the effective date of
your termination, DMGI will continue to pay your current base salary of $10,000
per month for a period of six (6)



--------------------------------------------------------------------------------

Peter T. Koulouris

July 10, 2006

Page 2

months (through February 6, 2007), less applicable withholding taxes, payable on
DMGI’s normal payroll dates. However, if you secure other employment during that
six (6) month period, DMGI will offset, dollar for dollar, your earnings from
such employment from any amounts payable under Section 8.2. As such, you will
need to notify DMGI immediately should you obtain new employment during the six
(6) month period. Also, pursuant to Section 8.2 of the Employment Agreement,
DMGI will continue group health, dental, and vision insurance benefits for you
and your family, or pay COBRA premiums necessary to continue such coverage, for
a period of six (6) months (through February, 2007). In addition, pursuant to
Section 8.2(b) of the Employment Agreement, a cash payment (less applicable
withholding taxes) of $43,000 will be made to you on January 2, 2007, in
satisfaction of your right to receive a pro-rata bonus for 2006 under
Section 5.3 of the Employment Agreement.

Pursuant to Sections 4.A. and 4.B. of your Restricted Stock Purchase Agreement
with DMGI dated August 26, 2005, the remaining unreleased Restricted Shares
under such agreement will be released from the Repurchase Option at the
effective date of your termination; upon your written request after such date,
DMGI will instruct its Transfer Agent to deliver such shares to you. Likewise,
pursuant to Section 4 of your Founder’s Restricted Stock Purchase Agreement with
Digital Musicworks International, Inc. dated March 21, 2004, the remaining
unreleased Restricted Shares under such agreement will be released from the
Repurchase Option at the effective date of your termination; upon your written
request after such date, DMGI will instruct its Transfer Agent to deliver such
shares to you.

If you have questions regarding the foregoing, please call Clayton Trier at
713-686-4997.

Sincerely,

 

DIGITAL MUSIC GROUP, INC. By:   /s/Clayton Trier Title:   Chairman of the Board
of Directors